Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                      Illinois Official Reports                          the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2021.02.16
                                                                         15:26:02 -06'00'



                  People v. Lake, 2020 IL App (1st) 170309



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           SEAN LAKE, Defendant-Appellant.



District & No.    First District, First Division
                  No. 1-17-0309



Filed             February 24, 2020



Decision Under    Appeal from the Circuit Court of Cook County, No. 10-CR-
Review            20628(01); the Hon. Michelle M. Pitman, Judge, presiding.



Judgment          Affirmed; order vacated.


Counsel on        James E. Chadd, Patricia Mysza, and Brian W. Carroll, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Annette Collins, and Mari R. Hatzenbuehler, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE PIERCE delivered the judgment of the court, with opinion.
                  Presiding Justice Griffin and Justice Hyman concurred in the judgment
                  and opinion.
                                                OPINION

¶1       This appeal involves the circuit court of Cook County’s sua sponte changing of the
     mandatory supervised release (MSR) term in a criminal sentencing order nunc pro tunc—
     without prior notice to defendant, Sean Lake—four years after final judgment. Defendant
     argues that the circuit court’s act of changing the MSR term is void for lack of subject-matter
     jurisdiction and that the use of a nunc pro tunc order was improper. The State responds that
     the circuit court was revested with jurisdiction because, after the sentencing order was changed,
     defendant appeared in open court and, while represented by counsel, acquiesced to the new
     MSR term.
¶2       We agree with defendant that the circuit court’s order changing defendant’s sentencing
     order is void. The circuit court did not have jurisdiction to sua sponte change the sentencing
     order because more than 30 days had passed from the entry of a final judgment. The original
     sentencing order could not be changed through a nunc pro tunc order because the circuit court
     was not correcting a clerical error in the original sentencing order but instead tried to correct a
     substantive legal error regarding the MSR term. We also find that the revestment doctrine does
     not apply, despite the parties appearing in court after the nunc pro tunc order was entered,
     because both parties did not actively participate in the postjudgment proceedings in which the
     circuit court sua sponte entered the nunc pro tunc order. Regardless of whether the circuit court
     was right that the MSR term in the original sentencing order did not conform with the Unified
     Code of Corrections—an issue that is not before us—the circuit court lacked jurisdiction to
     change its original sentencing order. The circuit court’s order changing defendant’s MSR term
     must be vacated.
¶3       Defendant does not raise any argument on appeal regarding the circuit court’s judgment
     dismissing his postconviction petition, which is the judgment from which defendant appeals.
     Defendant has forfeited any argument regarding the dismissal of his petition, and we therefore
     affirm the circuit court’s judgment.

¶4                                        I. BACKGROUND
¶5       In 2010, defendant was charged with numerous counts of predatory criminal sexual assault
     and criminal sexual assault. On December 9, 2011, defendant entered into a negotiated plea
     whereby he agreed to plead guilty to one count of criminal sexual assault (720 ILCS 5/12-
     13(a)(1) (West 2010)), 1 a Class 1 felony, in exchange for a six-year prison sentence to be
     served at 85%. 2 The circuit court admonished defendant that criminal sexual assault had a
     sentencing range of 4 to 15 years in prison and that he would be required to serve a 2-year
     MSR term. After being fully admonished, defendant indicated that he understood and that he
     wished to plead guilty. The circuit court accepted his plea and sentenced defendant to six years
     in prison at 85%, followed by two years of MSR.
¶6       In January 2016, the Department of Corrections (IDOC) sent a letter to the circuit court
     stating that defendant’s conviction for criminal sexual assault required an MSR term of three
         1
           Public Act 96-1551 (eff. July 1, 2011) amended section 12-13 and renumbered it as section 11-
     1.20. See 720 ILCS 5/11-1.20 (West 2010).
         2
           Throughout his appellate briefs, defendant implies that the MSR term was part of his negotiated
     plea, but there is nothing in the record to suggest that defendant and the State negotiated an MSR term.

                                                    -2-
     years to natural life. 3 At the time defendant was sentenced, section 5-8-1 of the Unified Code
     of Corrections (Code of Corrections) provided:
                  “(d) Subject to earlier termination under Section 3-3-8, the parole or mandatory
              supervised release term shall be as follows:
                                                   ***
                       (4) for defendants who commit the offense of *** criminal sexual
                  assault *** the term of mandatory supervised release shall range from a minimum
                  of 3 years to a maximum of the natural life of the defendant[.]” (Emphasis added.)
                  730 ILCS 5/5-8-1(d)(4) (West 2010).
     On January 7, 2016, the circuit court—sua sponte and without notice to defendant or the
     State—changed defendant’s sentencing order to reflect an MSR term of three years to natural
     life. The circuit court’s order indicated that it was entered nunc pro tunc to December 9, 2011.
¶7        In April 2016, defendant sent a pro se letter to the clerk of the circuit court of Cook County
     indicating that his MSR term had been changed. He inquired whether his original MSR term
     could be restored or whether he needed to file a postconviction petition. The letter was
     forwarded to the trial judge, who scheduled a court appearance for May 27, 2016. On that date,
     with defendant and an assistant state’s attorney present, the circuit court appointed counsel for
     defendant and explained that it had changed the sentencing order in response to the IDOC letter
     because the circuit court had “misinformed” defendant about the MSR term on December 9,
     2011. The circuit court did not request any briefing or filings from the parties but instead gave
     defendant an ultimatum: he could withdraw his guilty plea and “start over” or simply accept
     that, as a matter of law, he was subject to an MSR term of three years to natural life. Defense
     counsel indicated that she had spoken with defendant and the following exchange occurred in
     open court:
                  “MS. MINER [(DEFENSE COUNSEL)]: [Defendant] advised me that he did not
              intend this to be a motion to withdraw his plea. He does not wish to withdraw the plea.
              He understand[s] that the MSR at that time was three years to life, and at this time he
              has no objections.
                  THE COURT: Okay. Do you understand that, Mr. Lake? So the order that I sent to
              [the IDOC] correcting that to three years to life, sir, it is the law. So I have no control
              over it. It was—it was something that I didn’t admonish you of in 2011, which is why
              [the IDOC] wrote me.
                  So those are your options. Either I can go back, and we can vacate the plea, and I
              can inform you of the three years to life or right now you know about it. If you don’t
              have any objections, like [defense counsel] said, then at this point you—your plea stays
              the same, and you can certainly be released on three years to natural life [MSR].
                  THE DEFENDANT: Okay. I understand.
                  THE COURT: Okay. Is that what you wish to do, sir?
                  THE DEFENDANT: Yes.
                  THE COURT: All right. So you do not have any objection to the three years to—
              three years [MSR]—


        3
         The IDOC’s letter is not included in the record on appeal.

                                                   -3-
                  THE DEFENDANT: I know, it’s the law.
                  THE COURT: —to life? All right. It is the law.”
¶8         The circuit court stated that its January 7, 2016, order would stand. Defendant did not file
       a motion to withdraw his guilty plea or file a notice of appeal.
¶9         In August 2016, defendant mailed a pro se postconviction petition to the circuit court. He
       alleged that the circuit court’s January 7, 2016, nunc pro tunc order changing the term of his
       MSR “was a breach of [the] plea agreement” and denied him “the benefit of the bargain.” He
       asserted that the order violated his right to due process and fundamental fairness because he
       was not informed beforehand that the sentencing order would be changed. On November 4,
       2016, the circuit court dismissed defendant’s petition, stating on the record that the petition
       was frivolous and patently without merit, as the circuit court had given defendant an
       opportunity to withdraw his guilty plea in May 2016.
¶ 10       We allowed defendant’s pro se motion for leave to file a late notice of appeal from the
       dismissal of his postconviction petition.

¶ 11                                            II. ANALYSIS
¶ 12       At the outset, we note that defendant does not raise any argument on appeal regarding the
       dismissal of his postconviction petition. His postconviction petition did not assert that the
       circuit court’s January 7, 2016, order was void. Defendant has forfeited any argument that the
       circuit court erred by dismissing his postconviction petition, and we therefore affirm the circuit
       court’s dismissal of defendant’s postconviction petition.
¶ 13       The only argument defendant advances on appeal is that the circuit court’s January 7, 2016,
       order sua sponte changing the original sentencing order nunc pro tunc is void because the
       circuit court did not have subject matter jurisdiction to change the sentencing order. The only
       relief he seeks on appeal is vacatur of the January 7, 2016, order.
¶ 14       Generally, the circuit court loses jurisdiction 30 days following the entry of a final
       judgment if no postjudgment motions are filed. People v. Bailey, 2014 IL 115459, ¶ 14 (citing
       People v. Flowers, 208 Ill. 2d 291, 303 (2003)). An order entered by a court that lacks
       jurisdiction is void and is subject to direct or collateral attack at any time. People v.
       Castleberry, 2015 IL 116916, ¶¶ 11-12.
¶ 15       We find that the circuit court’s January 7, 2016, order sua sponte changing defendant’s
       sentencing order nunc pro tunc is void. First, on January 7, 2016, more than 30 days had passed
       since the entry of the final judgment, and therefore the circuit court no longer had subject-
       matter jurisdiction to alter or amend its December 9, 2011, sentencing order. Second, the use
       of a nunc pro tunc order to “correct” the MSR term in defendant’s original sentencing order
       was not an appropriate exercise of the circuit court’s authority to correct clerical errors in a
       judgment order. Our supreme court has explained that
                “the use of nunc pro tunc orders or judgments is limited to incorporating into the record
                something which was actually previously done by the court but inadvertently omitted
                by clerical error. It may not be used for supplying omitted judicial action, or correcting
                judicial errors under the pretense of correcting clerical errors.” People v. Melchor, 226
                Ill. 2d 24, 32-33 (2007).
¶ 16       Here, the circuit court was not attempting to conform the original sentencing order to the
       judgment it pronounced; during defendant’s sentencing, the circuit court incorrectly stated that

                                                    -4-
       defendant was subject to an MSR term of two years, and neither defense counsel nor the State
       directed the circuit court’s attention to section 5-8-1(d)(4) of the Code of Corrections. There is
       nothing in the record that suggests that the circuit court’s written sentencing order failed to
       conform to the judgment it pronounced. To the contrary, the circuit court was clearly of the
       mind that a two-year MSR term was the appropriate judgment. The circuit court’s corrected
       January 7, 2016, sentencing order was an attempt to correct a judicial error reflected in the
       December 9, 2011, judgment, which in this case cannot be achieved with a nunc pro tunc order.
¶ 17       The State argues that the circuit court was revested with jurisdiction to enter the January 7,
       2016, order because the parties appeared before the circuit court in May 2016 and defendant
       acquiesced to the new sentencing order. We disagree that the revestment doctrine applies to
       the situation before us. In Bailey, our supreme court explained that, under limited
       circumstances, the circuit court may be revested with jurisdiction after a judgment becomes
       final. Our supreme court explained that
                “for the revestment doctrine to apply, both parties must: (1) actively participate in the
                proceedings; (2) fail to object to the untimeliness of the late filing; and (3) assert
                positions that make the proceedings inconsistent with the merits of the prior judgment
                and support the setting aside of at least part of that judgment. If any one of those
                requirements remains unmet, the doctrine does not revest the court with jurisdiction.”
                (Emphases in original.) Bailey, 2014 IL 115459, ¶ 25.
¶ 18       Here, as to Bailey’s first prong—whether both parties actively participated in the
       proceedings—we find that there was no active participation by either party on January 7, 2016,
       because neither party was present. On January 7, 2016, the circuit court, sua sponte acted
       without notice to either party and changed the sentencing order. The circuit court acted on its
       own initiative before giving the parties any notice that the sentencing order might be amended,
       thereby depriving defendant and the State of an opportunity to be heard on the matter, which
       is the opposite of active participation by the parties. Furthermore, we find that there was no
       active participation by the parties on May 27, 2016, either because neither party was
       proceeding on a motion or petition; the parties were present in court because defendant had
       sent a letter to the clerk of the circuit court, which was then forwarded to the trial judge, asking
       whether his original MSR term could be restored or whether he needed to file a postconviction
       petition. The State does not argue on appeal that defendant’s letter should have been treated as
       a postconviction petition, and defendant expressly stated that he was not attempting to
       withdraw his guilty plea. The May 27, 2016, proceeding was initiated by the circuit court and
       was used to explain a substantive error in the original sentencing order. Neither party was
       seeking any relief from the circuit court, and thus neither party can be said to have actively
       participated in postjudgment proceedings.
¶ 19       The third prong for revestment is not satisfied either because both parties did not take
       positions inconsistent with the original judgment. The State remained mostly silent through
       the hearing, did not expressly take any position on the circuit court’s change of the judgment
       order, and only spoke to inform the judge that defendant had completed his term of years and
       was serving his MSR in the IDOC until he could provide the IDOC with a viable living
       situation. Under these circumstances, we find that both parties did not take positions
       inconsistent with the original December 9, 2011, judgment. In sum, the revestment doctrine is
       inapplicable based on the facts before us.


                                                    -5-
¶ 20       The only other possible basis for the circuit court’s jurisdiction to change the sentencing
       order is Illinois Supreme Court Rule 472 (eff. May 17, 2019), which the parties do not address.
       We do not fault the parties for not addressing Rule 472 because, while the rule provides that
       the circuit court retains jurisdiction to correct certain sentencing errors at any time following
       the entry of a final judgment, the correction of an erroneous MSR term is not one of the
       specified sentencing errors.
¶ 21       In sum, the circuit court’s January 7, 2016, order is void and must be vacated. We
       specifically note that the only issue before us is whether the circuit court had jurisdiction to
       change the December 9, 2011, order in the manner that it did, over four year later by entering
       a nunc pro tunc order. Nothing in this opinion should be construed as anything other than the
       vacatur of an order entered by a court that lacked jurisdiction. We express no opinion as to the
       practical or consequential effects of vacating the January 7, 2016, sentencing order.

¶ 22                                       III. CONCLUSION
¶ 23      For the foregoing reasons, the judgment of the circuit court dismissing defendant’s
       postconviction petition is affirmed. The circuit court’s January 7, 2016, order is vacated.

¶ 24      Affirmed; order vacated.




                                                   -6-